PER CURIAM:
Appellants appeal the district court’s orders granting Defendants’ motion to dismiss Appellants’ 42 U.S.C. § 1983 (2000) action, and awarding attorneys fees to Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See AJ v. Skojec, No. CA-04-4069-1-AMD (D. Md. Feb. 22 & Apr. *28422, 2005). We deny Appellants’ motion for an injunction as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED